92 F.3d 1204
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gene FLINN, Plaintiff-Appellant,v.Lawrence PLUMMER, Defendant-Appellee.
No. 96-1251.
United States Court of Appeals, Federal Circuit.
July 3, 1996.

ORDER
PER CURIAM.


1
The court questions sua sponte whether Gene Flinn's appeal should be dismissed or transferred.  Flinn has responded.


2
As gleaned from the papers filed in this appeal, the certified list, and a 1991 decision by the United States Court for the Southern District of Florida, it appears that Flinn was sanctioned by the district court in 1991 and was ordered to pay Lawrence Plummer attorney fees in the amount of $2,100.  Recently, Plummer returned to the district court and asked for an order to show cause why Flinn should not be held in contempt of court for failure to pay Plummer.  The certified list of the recent proceeding shows that the district court has not issued a decision in the contempt proceeding.  Instead, Flinn has appealed from an interlocutory ruling that is not appealable.  Thus, we dismiss Flinn's appeal.*


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Flinn's appeal is dismissed.


5
(2) Each side shall bear its own costs.



*
 The court notes that when a final judgment is entered in this case, the decision must be appealed to the United States Court of Appeals for the Eleventh Circuit, not to this court